           UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF NEW YORK
              CENTRAL ISLIP DIVISION


Scott Pellegrino, et al.,                      Case No. 2:18-cv-03439-NGG-RML

                      Plaintiffs,

v.                                             Plaintiffs’ Notice of Appeal
New York State United Teachers, et
al.,

                      Defendants.


                             NOTICE OF APPEAL
     Plaintiffs Scott Pellegrino and Christine VanOstrand appeal to the United States
Court of Appeals for the Second Circuit from the final judgment entered on May 1,
2020 (ECF No. 68).

                                             Respectfully submitted.

                                              /s/ Jonathan F. Mitchell
Paul Niehaus                                 Jonathan F. Mitchell*
Kirsch & Niehaus                             Mitchell Law PLLC
150 East 58th Street                         111 Congress Avenue, Suite 400
22nd Floor                                   Austin, Texas 78701
New York, New York 10155                     (512) 686-3940 (phone)
(212) 631-0223                               (512) 686-3941 (fax)
paul.niehaus@kirschniehaus.com               jonathan@mitchell.law

                                             * admitted pro hac vice

Dated: May 30, 2020                          Counsel for Plaintiffs




notice of appeal                                                           Page 1 of 2
                      CERTIFICATE OF SERVICE
   I certify that on May 30, 2020, I served this document by e-mail upon:

Charles G. Moerdler                      Robert E. Morelli
Alan M. Klinger                          Assistant Attorney General
Dina Kolker                              300 Motor Parkway, Suite 230
Stroock & Stroock & Lavan LLP            Hauppauge, New York 11788
180 Maiden Lane                          robert.morelli@ag.ny.gov
New York, New York 10038
(212) 806-5400                           Counsel for State Defendants
cmoerdler@stroock.com
aklinger@stroock.com                     John H. Gross
dkolker@stroock.com                      Ingerman Smith, L.L.P.
                                         150 Motor Parkway, Suite 400
Robert T. Reilly                         Hauppauge, New York 11788
Michael J. Del Piano                     (631) 261-8834
Edward J. Greene Jr.                     jgross@ingermansmith.com
Andrea A. Wanner
52 Broadway, 9th Floor                   Counsel for School District Defendants
New York, New York 10004
(212) 228-3382
mdelpian@nysutmail.org
egreene@nysutmail.org
awanner@nysutmail.org

Counsel for Union Defendants




                                         /s/ Jonathan F. Mitchell
                                        Jonathan F. Mitchell
                                        Counsel for Plaintiffs




notice of appeal                                                         Page 2 of 2
